                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHARON M. JENKINS-BERVINE,                     :
    Plaintiff,                                 :
                                               :
       v.                                      :    CIVIL ACTION NO. 19-CV-3198
                                               :
ROBERT DUFFY, et al.,                          :
    Defendants.                                :

                                               ORDER

       AND NOW, this 30TH day of July, 2019, upon consideration of Plaintiff Sharon M.

Jenkins-Bervine’s Motion to Proceed In Forma Pauperis (ECF No. 1) and pro se Complaint

(ECF No. 2), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) as frivolous and malicious.

       4.      The Clerk of Court is DIRECTED to mark this case CLOSED.

       5.

                                               BY THE COURT:


                                               /s/ Eduardo C. Robreno
                                               EDUARDO C. ROBRENO, J.
